Citation Nr: 1410412	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  07-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection a neurological disability, to include peripheral neuropathy and polyarthritis nodosa (PAN), and to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk





INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966, to include duty in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for peripheral neuropathy on a presumptive basis.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona. 

This appeal was processed using the Veterans Benefits Management System and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal was most recently remanded in June 2013 for additional development.  

For reasons set forth below, however, the Board concludes that there still has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its last remand, the Board noted that the RO provided VCAA notice prior to adjudicating the issue on appeal regarding service connection for a neurological disability, to include peripheral neuropathy; however, as the Veteran is also asserting secondary service connection to his service-connected PTSD, a revised VCAA notice that outlines the means by which to establish service connection on a secondary basis must be provided.  See 38 C.F.R. § 3.310 (2013); Allen v. Brown, 
7 Vet. App. 439 (1995).  This development has not been accomplished.  

In addition, the Board requested a VA opinion regarding whether the Veteran's neurologic disorder was directly related to service or proximately related to his service-connected PTSD.  In an October 2013 opinion, regarding direct service connection, the VA examiner reiterated support for 2010 and 2011 VA opinions which were noted in the last Board remand to be inadequate.  Regarding proximate causation, the examiner stated that she did not possess the relevant expertise to provide such an opinion.  In November 2013, a VA PTSD examination was provided; however, the examiner stated that he did not have the requisite expertise with the neurologic disorders in question in order to provide an opinion as to direct or proximate causation.  The requested VA opinions are necessary to properly adjudicate the Veteran's claim and must be provided by examiners with appropriate expertise.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran should be provided a VCAA notice letter that notifies him what evidence is needed to substantiate entitlement to service connection on a proximate basis (namely competent evidence that the claimed disability was proximately caused by or was aggravated by service-connected PTSD).  

2.  Then, the claims folder, including relevant documents in the virtual files, and a copy of this remand must be made available to a VA examiner, a physician or physicians with appropriate expertise, for review of the case.  If the examiner finds that an examination is necessary in order to provide the necessary information and opinions, one must be provided.  

The examiner should specifically acknowledge and discuss the Veteran's statements and medical opinion, which essentially states that the Veteran's neurological disorder may have been caused or aggravated by the Veteran's service-connected PTSD. 

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder, to include PAN, began in service or is causally related to any incident or event in service, to include exposure to herbicides.  

Then, to the extent possible, the examiner should opine whether it is at least as likely as not that the Veteran's neurologic disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected PTSD.  If the examiner states the neurologic disability is aggravated by PTSD, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by PTSD beyond the natural progress of the neurologic disease prior to the impairment, in terms conforming to the rating schedule.

In this regard, the examiner must accept the assertions of feeling numbness in service and shortly thereafter as credible.  Moreover, the examiner must consider the Veteran's medical expertise. 

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether there is inadequate factual information upon which to base an opinion, or the question falls outside of the limits of current medical knowledge or scientific development.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



